DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“wherein the state data acquisition part acquires the state data including data indicative of a third reaction of the user during the image display of the content, … a third analysis part configured to analyze the data indicative of the third reaction so as to derive a third immersion evaluation value based on the third reaction of the user, the weight setting part sets a weight value for the third immersion evaluation value, and the 
“the weight setting part sets a weight value corresponding to a category of the content,” of claim 5.
“a state data acquisition part, acquiring data indicative of a first reaction of a user during image display of content; by a first analysis part, analyzing the data indicative of the first reaction so as to derive a first immersion evaluation value based on the first reaction of the user; by the state data acquisition part, acquiring data indicative of a second reaction of the user during the image display of the content; by a second analysis part, analyzing the data indicative of the second reaction so as to derive a second immersion evaluation value based on the second reaction of the user; by a weight setting part, setting a weight value for each of the first and second immersion evaluation values; and by an immersion level deriving part, deriving a level of immersion in the content from the first and second immersion evaluation values and from the respective weight values of the first and second immersion evaluation values,” in claim 7. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Corresponding description for the means plus function limitations for claims 1, 3, 5 and 7 recited above can be found on pg. 11, lines 27-30 to pg. 12, lines 1-6 of the specification as filed.

Claim Rejections - 35 USC § 112
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5. 	Claims 1-5 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 limitation “a state data acquisition part configured to acquire state data including data indicative of a first reaction of a user during image display of the content and data indicative of a second reaction of the user different from the first reaction during the image display of the content; a first analysis part configured to analyze the data indicative of the first reaction so as to derive a first immersion evaluation value based on the first reaction of the user; a second analysis part configured to analyze the data indicative of the second reaction so as to derive a second immersion evaluation in software such as programs loaded in memories” (emphasis added). For a computer-implemented 112(f) claim limitation that performs a specific computer function, the specification must disclose an algorithm for performing the claimed specific computer function. However, an algorithm associated with a special purpose computer is not described in the specification. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

Claims 2 and 4 are also rejected by the virtue of their dependency on base claim 1. 
Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claims 1, 3, 4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gu et al. (US 2015/0339539 A1, hereinafter referred as “Gu”).
	Regarding claim 1, Gu discloses a processing apparatus (Fig. 1, ¶0016 and ¶0021 discloses processing system 100 includes at least one processor (CPU) 102) for deriving a level of immersion in content (Abstract and ¶0022 discloses determining concentration level of a viewer by modeling an extent to which the viewer is at least one of engaged by and interested in displayed video content), the processing apparatus comprising: 
 	a state data acquisition part configured to acquire state data (¶0023 discloses the viewer status detector 210 extracts one or more features si(t) that represent the viewer status, also referred to as viewer status features) including data indicative of a first reaction of a user during image display of the content (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s1(t) that represents a viewer status with respect to the displayed video content) and data indicative of a second reaction of 2(t) that represents a viewer status with respect to the displayed video content); 
 	a first analysis part configured to analyze the data indicative of the first reaction (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s1(t) that represents a viewer status with respect to the displayed video content) so as to derive a first immersion evaluation value based on the first reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features); 
 	a second analysis part configured to analyze the data indicative of the second reaction (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s2(t) that represents a viewer status with respect to the displayed video content) so as to derive a second immersion evaluation value based on the second reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features); 
 	a weight setting part configured to set a weight value for each of the first and second immersion evaluation values (equation 3 discloses wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i); and 
 	an immersion level deriving part configured to derive the level of immersion in the content from the first and second immersion evaluation values and from the respective weight values of the first and second immersion evaluation values (Abstract discloses combiner for combining concentration levels for different feature pairs into an overall i refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i).
	Regarding claim 3, Gu discloses the processing apparatus according to claim 1, wherein the state data acquisition part acquires the state data (¶0023 discloses the viewer status detector 210 extracts one or more features si(t) that represent the viewer status, also referred to as viewer status features) including data indicative of a third reaction of the user during the image display of the content  (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s3(t) that represents a viewer status with respect to the displayed video content), 
 	the processing apparatus further includes a third analysis part configured to analyze the data indicative of the third reaction (¶0005, ¶0024, ¶0048 and equation 2 discloses extracting at least one feature s3(t) that represents a viewer status with respect to the displayed video content) so as to derive a third immersion evaluation value based on the third reaction of the user (Equation 1, ¶0042 and ¶0039 discloses concentration level having a value between 0 and 1 includes a function to compare the video content and viewer status features), 
 	the weight setting part sets a weight value for the third immersion evaluation value (equation 3 discloses wi refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i), and 
 	the immersion level deriving part derives the level of immersion in the content from the first, second, and third immersion evaluation values weighted respectively by i refers to a weight assigned to the feature pair of content characteristic and viewer status denoted by subscript i).
	Regarding claim 4, Gu discloses the processing apparatus according to claim 3, wherein the data indicative of the third reaction of the user is operation data representing an operation performed by the user on an input apparatus (¶0025 discloses the viewer status features si(t) can be extracted or determined… having the viewer directly provide his or her status (e.g., via a user input device), and so forth).
	Regarding claim(s) 6, this/these method claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
	Regarding claim(s) 7, this/these program claim(s) has/have similar limitations as apparatus claim(s) 1, and therefore rejected on similar grounds.
 	Further, Gu discloses a program for a computer (¶0064 and ¶0066 discloses the various processes and functions described herein may be either part of the microinstruction code or part of the application program, or any combination thereof, which may be executed by a CPU).

Claim Rejections - 35 USC § 103
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

7. 	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Chung et al. (US 2014/0157294 A1, hereinafter referred as “Chung”).
	Regarding claim 2, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein the data indicative of the first reaction of the user is motion data representing a motion of the user, and the data indicative of the second reaction of the user is sound data representing a voice uttered by the user.
 	However, in a similar field of endeavor, Chung discloses wherein the data indicative of the first reaction of the user is motion data representing a motion of the user (Claims 9, 11, ¶0011 and ¶0043 discloses measuring level of viewer reaction by analyzing… motions, using the viewer reaction information), and the data indicative of the second reaction of the user is sound data representing a voice uttered by the user (Claims 9, 11, ¶0011 and ¶0043 discloses measure the level of viewer reaction by analyzing.. viewers' voices).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu for the purpose of generating highlight information by detecting highlights based on the measured level of viewer reaction (abstract).
 
8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Seo et al. (US 2020/0166996 A1, hereinafter referred as “Seo”).
	Regarding claim 5, Gu doesn’t explicitly disclose the processing apparatus according to claim 1, wherein the weight setting part sets a weight value corresponding to a category of the content.
  	However, in a similar field of endeavor, Seo discloses wherein the weight setting part sets a weight value corresponding to a category of the content (¶0144 discloses the display apparatus 100 may identify the user emotion by obtaining the image of the user face using the camera 105. ¶0075 discloses a degree of similarity may be a numerical value showing how much the emotion of the user interest object and the user emotion are similar to each other. ¶0076 discloses the degree of similarity may have a different criterion depending on a category or genre of the content).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gu for the purpose of identifying a user preference for the content based on a degree of similarity between information on emotion of the user interest object and information on user emotion (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/PRIYANK J SHAH/Primary Examiner, Art Unit 2692